Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered July 15, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s other contentions are either without merit or unpreserved for appellate review as a matter of law and we decline to reach them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.